DETAILED ACTION

Examiner’s Note
The Examiner respectfully directs the Applicant’s attention to the prior art rejection set forth below, wherein it is noted that, after further consideration of the Hoshi disclosure, the Examiner was able to conclude that the abnormality member (4) teaches the presently claimed deformation/conversion device.  Thus, contrary to the Examiner’s assertions summarized in the Interview Summary mailed 10/23/2020, Hoshi is still relevant art in regards to the presently amended claims.  The Examiner apologizes for the previous confusion, and notes that the current action is made non-final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 3 of the remarks filed 1/20/2021, with respect to the objections to claims 2-3 as set forth in paragraphs 5-6 of the action mailed 10/23/2020, have been fully considered and are persuasive.  The objections to claims 2-3 have been withdrawn. 

Applicant’s arguments, see the claim amendments and page 3 of the remarks filed 1/20/2021, with respect to the rejection of claims 1-3 under 35 U.S.C. 112(b) as set forth in , have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US 2019/0010361 A1), and  in light of the evidence provided by Kanner et al. (7070051 B2), Kato et al. (US 2009/0090462 A1) and Ishida et al. (US 2011/0049446 A1).

Regarding claims 1-3, Hoshi teaches a first adhesive sheet-containing member (20) comprising a first separator (21), first adhesive layer (22) and first member (1) attached to a surface of first adhesive layer (22), and a second adhesive sheet-containing member (30) comprising a second separator (23), a second adhesive layer (234) and a second member (2) attached to a surface of second adhesive layer (22), wherein when the first adhesive layer (22) is brought into contact with the second adhesive layer (24) the component in layer (22) and the component in layer (24) are diffused to cause a curing reaction at normal temperature (current claim 3) to form cured adhesive layer (3) bonding first member (1) and second member (2) (para 0049-0051, Figures 1A-1D).
Hoshi also teaches that one of the first adhesive layer and the second adhesive layer comprises a curable component (stickable-curable adhesive layer) that is a curable component-curing component curing the stickable-curable adhesive layer) (para 0134), the two of which teach a stickable-curable adhesive sheet.  
Hoshi continues to teach that the cured adhesive layer (3) is formed on an abnormality detecting member (4) (para 0479, figure 7), which said member (4) is, inter alia, a member that detects changes in the surface of an infrastructure (deformation/conversion device) (para 00468-0472) and which said layer (3)/member (4) teach a stick-curable adhesive layer-including deformation/conversion device kit wherein prior to curing and wherein, prior to curing, one of the first adhesive layer and the second adhesive layer in contact with member (4) teaches a stickable-curable adhesive layer-including deformation/conversion device.
Hoshi further teaches Inventive Examples of a first adhesive composition comprising solid and/or liquid epoxy resins and a compatible polymer component, the latter of which is an acrylic polymer having a glass transition temperature (Tg) of -42 °C, and a second adhesive composition comprising an imidazole compound as the reactivity imparting component (para 0518, Table 1).  While Hoshi does not specify that the adhesive composition comprising the curable component has pressure-sensitive adhesiveness (PSA), the testing methods of Hoshi employ standards directed at PSAs (para 0250, 0334-0335, 0533).
In addition, Hoshi teaches that the curable component layer further comprises liquid components that act as plasticizers (para 0172).  The Examiner notes that it is established in the adhesive art that PSAs have depressed Tg values provide PSA properties, which can further be adjusted via the inclusion of plasticizers as evidenced by Kanner (see column 8, line 58 to column 9, line 8 therein).  Indeed, one skilled in the art would recognize that the first adhesive 
Moreover, while Hoshi only teaches the storage elastic modulus of the first and second adhesive layers individually (see Table 4, for example) it is establish that the curing process increases the cohesion (which is proportional to the modulus) of adhesives as evidenced by Kato (see para 0061 therein).  See also paragraph 0108 of Ishida.  Lastly, Hoshi is silent to the presently claimed method (aluminum boars at 90 degrees at a rate of 300 mm/min of current claim 2) for determining the peel force of the first adhesive layer, but does disclose a tack force of the first adhesive layer as 0.05 to 50 N/in (i.e. 0.04 to 40 N/20 mm), which overlaps that presently claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the components of the first and second adhesive layers, their proportions and/or the degree of curing towards a first adhesive having the presently claimed peeling adhesive force and the combination of the first and second adhesives (i.e. post-curing) towards adhesive layer (3) having the presently claimed post-cured tensile elastic modulus based on the peel force and modulus required of the prior art’s intended application as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                            6/5/2021